Exhibit 10.1

Varian Semiconductor Equipment

Associates, Inc.

Deferred Compensation Plan

IMPORTANT NOTE

This document has not been approved by the Department of Labor, Internal Revenue
Service or any other governmental entity. An adopting Employer must determine
whether the Plan is subject to the Federal securities laws and the securities
laws of the various states. An adopting Employer may not rely on this document
to ensure any particular tax consequences or to ensure that the Plan is
“unfunded and maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees”
under Title I of the Employee Retirement Income Security Act of 1974, as
amended, with respect to the Employer’s particular situation. Fidelity
Investments Institutional Operations Company, Inc., its affiliates and employees
cannot provide you with legal advice in connection with the execution of this
document. This document should be reviewed by the Employer’s attorney prior to
execution.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PREAMBLE

 

ARTICLE 1 – GENERAL    1-1 1.1    Plan    1-1 1.2    Effective Dates    1-1 1.3
   Grandfathering of Amounts Not Subject to Code Section 409A    1-1 ARTICLE 2 –
DEFINITIONS    2-1 2.1    Account    2-1 2.2    Administrator    2-1 2.3   
Adoption Agreement    2-1 2.4    Beneficiary    2-1 2.5    Board or Board of
Directors    2-1 2.6    Bonus    2-1 2.7    Change in Control    2-1 2.8    Code
   2-1 2.9    Compensation    2-1 2.10    Director    2-2 2.11    Disabled   
2-2 2.12    Eligible Employee    2-2 2.13    Employer    2-2 2.14    ERISA   
2-2 2.15    Identification Date    2-2 2.16    Key Employee    2-2 2.17   
Participant    2-2 2.18    Plan    2-3 2.19    Plan Sponsor    2-3 2.20    Plan
Year    2-3 2.21    Related Employer    2-3 2.22    Retirement    2-3 2.23   
Separation from Service    2-3 2.24    Unforeseeable Emergency    2-3 2.25   
Valuation Date    2-3 2.26    Years of Service    2-3 ARTICLE 3 – PARTICIPATION
   3-1 3.1    Participation    3-1 3.2    Termination of Participation    3-1

 

i



--------------------------------------------------------------------------------

ARTICLE 4 – PARTICIPANT CONTRIBUTIONS    4-1 4.1    Deferral Agreement    4-1
4.2    Amount of Deferral    4-1 4.3    Timing of Election to Defer    4-1 4.4
   Election of Payment Schedule and Form of Payment    4-2 4.5    2005
Transitional Rules    4-2 4.6    2006 Transitional Rule    4-3 ARTICLE 5 –
EMPLOYER CONTRIBUTIONS    5-1 5.1    Matching Contributions    5-1 5.2    Other
Contributions    5-1 ARTICLE 6 – ACCOUNTS AND CREDITS    6-1 6.1   
Establishment of Account    6-1 6.2    Credits to Account    6-1 ARTICLE 7 –
INVESTMENT OF CONTRIBUTIONS    7-1 7.1    Investment Options    7-1 7.2   
Adjustment of Accounts    7-1 ARTICLE 8 – RIGHT TO BENEFITS    8-1 8.1   
Vesting    8-1 8.2    Death    8-1 8.3    Disability    8-2 ARTICLE 9 –
DISTRIBUTION OF BENEFITS    9-1 9.1    Amount of Benefits    9-1 9.2    Method
and Timing of Distributions    9-1 9.3    Unforeseeable Emergency    9-1 9.4   
Termination Before Retirement    9-2 9.5    Cashouts of Amounts Not Exceeding
Stated Limit    9-2 9.6    Key Employees    9-2 9.7    Change in Control    9-2
9.8    Permissible Delays in Payment    9-6

 

ii



--------------------------------------------------------------------------------

ARTICLE 10 – AMENDMENT AND TERMINATION    10-1 10.1    Amendment by Employer   
10-1 10.2    Retroactive Amendments    10-1 10.3    Plan Termination    10-1
10.4    Distribution Upon Termination of the Plan    10-2 ARTICLE 11 – THE TRUST
   11-1 11.1    Establishment of Trust    11-1 11.2    Grantor Trust    11-1
11.3    Investment of Trust Funds    11-1 ARTICLE 12 – PLAN ADMINISTRATION   
12-1 12.1    Powers and Responsibilities of the Administrator    12-1 12.2   
Claims and Review Procedures    12-2 12.3    Plan Administrative Costs    12-3
ARTICLE 13 – MISCELLANEOUS    13-1 13.1    Unsecured General Creditor of the
Employer    13-1 13.2    Employer’s Liability    13-1 13.3    Limitation of
Rights    13-1 13.4    Anti-Assignment    13-1 13.5    Facility of Payment   
13-1 13.6    Notices    13-2 13.7    Tax Withholding    13-2 13.8   
Indemnification    13-2 13.9    Permitted Acceleration of Payment    13-2 13.10
   Governing Law    13-3

 

iii



--------------------------------------------------------------------------------

PREAMBLE

The Plan is intended to be a “plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended, and is further intended to conform with the
requirements of Internal Revenue Code Section 409A and shall be implemented and
administered in a manner consistent therewith.



--------------------------------------------------------------------------------

ARTICLE 1 – GENERAL

 

1.1 Plan. The Plan will be referred to by the name specified in the Adoption
Agreement.

 

1.2 Effective Dates.

 

  (a) Original Effective Date. The Original Effective Date is the date as of
which the Plan was initially adopted.

 

  (b) Amendment Effective Date. The Amendment Effective Date is the date
specified in the Adoption Agreement as of which the Plan is amended and
restated.

 

  (c) Special Effective Date. A Special Effective Date may apply to any given
provision if so specified in Appendix C of the Adoption Agreement. A Special
Effective Date will control over the Original Effective Date or Amendment
Effective Date, whichever is applicable, with respect to such provision of the
Plan.

 

1.3 Grandfathering of Amounts Not Subject to Code Section 409A

If the Plan Sponsor has elected to treat amounts deferred before January 1, 2005
that are earned and vested on December 31, 2004 as subject to the provisions of
the Plan as in effect on December 31, 2004, such grandfathered amounts will be
separately accounted for and administered in accordance with the terms of the
Plan as in effect on such date, except as otherwise provided in this Plan
document. A summary of the grandfathered provisions is set forth in Appendix B
of the Adoption Agreement.

 

1-1



--------------------------------------------------------------------------------

ARTICLE 2 – DEFINITIONS

Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise. Wherever used herein, the
following terms have the meanings set forth below, unless a different meaning is
clearly required by the context:

 

2.1 “Account” means an account established for the purpose of recording amounts
credited on behalf of a Participant and any income, expenses, gains, losses or
distributions included thereon. The Account shall be a bookkeeping entry only
and shall be utilized solely as a device for the measurement and determination
of the amounts to be paid to a Participant pursuant to the Plan.

 

2.2 “Administrator” means the person or persons designated by the Employer in
Section 1.05 of the Adoption Agreement to be responsible for the administration
of the Plan. If no Administrator is designated in the Adoption Agreement, the
Administrator is the Employer.

 

2.3 “Adoption Agreement” means the agreement adopted by the Plan Sponsor that
establishes the Plan.

 

2.4 “Beneficiary” means the persons, trusts, estates or other entitities
entitled under Section 8.2 to receive benefits under the Plan upon the death of
a Participant.

 

2.5 “Board” or “Board of Directors” means the Board of Directors of the Plan
Sponsor.

 

2.6 “Bonus” means an amount of incentive remuneration payable by the Employer to
a Participant.

 

2.7 “Change in Control” means the occurrence of an event involving the Employer
that is described in Section 9.7.

 

2.8 “Code” means the Internal Revenue Code of 1986, as amended.

 

2.9 “Compensation” means the total cash and non-cash remuneration provided to
Participant by the Employer for professional services rendered during a Plan
Year, whether or not includible in the gross income of the Participant for
Federal income tax purposes, including bonuses but excluding reimbursements or
other expense allowances, fringe benefits (cash and non-cash), moving expenses,
deferred compensation and welfare benefits. Alternatively, Compensation has the
meaning specified in Section 3.01b of the Adoption Agreement. In the case of a
Director,

 

2-1



--------------------------------------------------------------------------------

Compensation means the total of (1) the fees paid to the Director for attendance
at meetings of the Board or meetings of the Board’s committees, and (2) the
annual retainer fee paid to the Director for service on the Board or
committee(s) of the Board, including the Board retainer, committee chair and
member retainers and any other form of retainer paid to a Director for service
on the Board.

 

2.10 “Director” means a non-employee member of the Board who has been designated
by the Employer as eligible to participate in the Plan.

 

2.11 “Disabled” means a determination by the Administrator that the Participant
is either (1) unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or (2) is, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or last for a
continuous period of not less than twelve months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employer. A Participant will be considered
disabled if he is determined to be totally disabled by the Social Security
Administration.

 

2.12 “Eligible Employee” means an employee of the Employer who is determined by
the Administrator to be a member of a select group of management or highly
compensated employees within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA and who satisfies the requirements in Section 2.01 of the
Adoption Agreement.

 

2.13 “Employer” means the Plan Sponsor and any other entity which is authorized
by the Plan Sponsor to participate in and, in fact, does adopt the Plan.

 

2.14 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

2.15 “Identification Date” means the date as of which Key Employees are
determined which is specified in Section 1.06 of the Adoption Agreement.

 

2.16 “Key Employee” means a ‘specified employee’ within the meaning of
Section 409A(a)(2)(B)(i) of the Code who satisfies the conditions set forth in
Section 9.6.

 

2.17 “Participant” means an Eligible Employee or Director who commences
participation in the Plan in accordance with Article 3.

 

2-2



--------------------------------------------------------------------------------

2.18 “Plan” means the unfunded plan of deferred compensation set forth herein,
including the Adoption Agreement and any trust agreement, as adopted by the
Employer and as amended from time to time.

 

2.19 “Plan Sponsor” means the entity specified in the Adoption Agreement.

 

2.20 “Plan Year” means the period specified in the Adoption Agreement.

 

2.21 “Related Employer” means the Employer and (a) any corporation that is a
member of a controlled group of corporations as defined in Section 414(b) of the
Code that includes the Employer and (b) any trade or business that is under
common control as defined in Section 414(c) of the Code that includes the
Employer.

 

2.22 “Retirement” has the meaning specified in 6.01f of the Adoption Agreement.

 

2.23 “Separation from Service” means the date that the Participant dies, retires
or otherwise has a termination of employment with respect to all entities
comprising the Related Employer. A Separation from Service does not occur if the
Participant is on military leave, sick leave or other bona fide leave of absence
if the period of leave does not exceed six months or such longer period during
which the Participant’s right to re-employment is provided by statute or
contract. If the period of leave exceeds six months and the Participant’s right
to re-employment is not provided either by statute or contract, a Separation
from Service will be deemed to have occurred on the first day following the
six-month period.

 

2.24 “Unforeseeable Emergency” means a severe financial hardship of the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or the Participant’s dependent (as defined in Code
Section 152(a)); loss of the Participant’s property due to casualty; or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

 

2.25 “Valuation Date” means each business day of the Plan Year and such other
date(s) as designated by the Employer.

 

2.26 “Years of Service” means each one year period for which the Participant
receives service credit in accordance with the provisions of Section 7.01d of
the Adoption Agreement.

 

2-3



--------------------------------------------------------------------------------

ARTICLE 3 – PARTICIPATION

 

3.1 Participation. The Participants in the Plan shall be those Directors and
those “management” or “highly compensated” employees of the Employer within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA who satisfy the
requirements of Section 2.01 of the Adoption Agreement.

 

3.2 Termination of Participation. The Administrator may terminate a
Participant’s participation in the Plan but any such termination at the
direction of the Administrator shall not take effect until the first day of the
next Plan Year.

 

3-1



--------------------------------------------------------------------------------

ARTICLE 4 – PARTICIPANT CONTRIBUTIONS

 

4.1 Deferral Agreement. Each Eligible Employee and Director may elect to defer
his Compensation within the meaning of Section 3.01 of the Adoption Agreement by
executing in writing or electronically, a deferral agreement in accordance with
rules and procedures established by the Administrator and the provisions of this
Article 4.

A new deferral agreement must be timely executed for each Plan Year during which
the Eligible Employee or Director desires to defer Compensation. An Eligible
Employee or Director who does not timely execute a deferral agreement shall be
deemed to have elected zero deferrals of Compensation for such Plan Year.

If an Eligible Employee or Director fails to have an executed deferral agreement
in effect for a Plan Year during which an Employer contribution pursuant to
Article 5 is made on his behalf, the Eligible Employee or Director will be
deemed to have elected to receive a lump sum distribution upon Separation from
Service.

A deferral agreement may be changed or revoked during the period specified by
the Administrator. Except as provided in Section 9.3 or in Section 4.01c of the
Adoption Agreement, a deferral agreement becomes irrevocable at the close of the
specified period.

 

4.2 Amount of Deferral. An Eligible Employee or Director may elect to defer
Compensation in any amount permitted by Section 4.01a of the Adoption Agreement.

 

4.3 Timing of Election to Defer. Each Eligible Employee or Director who desires
to defer Compensation otherwise payable during a Plan Year must execute a
deferral agreement within the period preceding the Plan Year specified by the
Administrator. Each Eligible Employee who desires to defer Compensation that is
a Bonus must execute a deferral agreement within the period preceding the Plan
Year during which the Bonus is earned that is specified by the Administrator,
except that if the Bonus can be treated as performance based compensation as
described in Code Section 409A(a)(4)(B)(iii), the deferral agreement may be
executed within the period specified by the Administrator, which period, in no
event, shall end after the date which is six months prior to the end of the
period during which the Bonus is earned.

 

4-1



--------------------------------------------------------------------------------

Except as otherwise provided below, an employee who is classified or designated
as an Eligible Employee during a Plan Year or a Director who is designated as
eligible to participate during a Plan Year may elect to defer Compensation
otherwise payable during the remainder of such Plan Year in accordance with the
rules of this Section 4.3 by executing a deferral agreement within the thirty
(30) day period beginning on the date the employee is classified or designated
as an Eligible Employee or the date the Director is designated as eligible,
whichever is applicable, if permitted by Section 2.01 of the Adoption Agreement.
If Compensation is based on specified performance period that begins before the
Eligible Employee or Director executes his deferral agreement, the election will
be deemed to apply to the portion of such Compensation equal to the total amount
of Compensation for the service period multiplied by the ratio of the number of
days remaining in the performance period after the election over the total
number of days in the performance period. The rules of this paragraph shall not
apply if the Eligible Employee or Director has ever participated or is
participating in a “Plan” within the meaning of Prop. Reg. Sec. 1.409A-1(c)
sponsored by the Employer.

 

4.4 Election of Payment Schedule and Form of Payment.

At the time an Eligible Employee or Director completes a deferral agreement, the
Eligible Employee or Director must elect a distribution event (which includes a
specified time) and a form of payment for the Compensation subject to the
deferral agreement from among the options the Administrator has made available
for this purpose and which are specified in 6.01b of the Adoption Agreement.

 

4.5 2005 Transitional Rules

If elected by the Employer in Section 13.01 of the Adoption Agreement, one or
more of the following transitional rules set forth in Notice 2005-1 shall apply
during calendar year 2005. Each transitional rule that applies during calendar
year 2005 will be implemented in accordance with rules and procedures
established by the Administrator.

 

  (a) New Payment Elections.

A Participant may make new payment elections with respect to amounts subject to
Code Section 409A provided the elections are made no later than December 31,
2005. The new payment elections may apply to amounts deferred before the date of
the election and can be made without regard to Code Sections 409A(a)(3) and
(4) and any inconsistent provisions in the Plan to the contrary. A Participant
who fails to make a new payment election in accordance with this Section 4.5(a)
with respect any

 

4-2



--------------------------------------------------------------------------------

amount subject to Code Section 409A for which a valid payment election was not
made in accordance with the Plan and the requirements of Code Section 409A will
be deemed to have made the default elections provided in Section 13.01a of the
Adoption Agreement.

If the Employer elects not to permit new payment elections in accordance with
this Section 4.5(a), the default elections specified in Section 13.01a of the
Adoption Agreement will apply to all amounts subject to Code Section 409A that
were deferred prior to December 31, 2005 for which a valid payment election was
not made in accordance with the Plan and the requirements of Code Section 409A.

 

  (b) Elections to terminate participation or cancel an outstanding election.

A Participant may elect to terminate participation or cancel a deferral election
with respect to amounts subject to Code Section 409A. An election made pursuant
to this Section 4.5(b) may apply: (i) to all or part of calendar year 2005;
(ii) to elective and/or nonelective deferred compensation under the Plan;
(iii) to all or any portion of the Plan; and/or (iv) to one or more outstanding
deferral elections with regard to amounts subject to Code Section 409A. An
election made pursuant to this Section 4.5(b) includes a termination or
cancellation that results in a lower amount of deferral for the period without a
complete elimination of deferrals. Any election made pursuant to this
Section 4.5(b) may be made without regard to Code Sections 409A(a)(2), (3) and
(4) and any inconsistent provisions in the Plan to the contrary.

 

  (c) Prospective Deferral Elections.

A Participant may make a deferral election with respect to Compensation that has
not yet been paid or become payable at the time of the election, provided the
election is made no later than March 15, 2005. The prospective deferral election
may be made without regard to Code Section 409A(a)(4) and any inconsistent
provisions in the Plan to the contrary.

 

4.6 2006 Transitional Rule

If elected by the Employer in accordance with Section 13.02 of the Adoption
Agreement, the following transitional rule will apply during calendar year 2006.
The rule will be implemented in accordance with rules and procedures established
by the Administrator.

 

4-3



--------------------------------------------------------------------------------

A Participant may make new payment elections with respect to amounts subject to
Code Section 409A provided: (1) the elections are made no later than
December 31, 2006 and, (2) a Participant cannot in 2006 change payment elections
with respect to payments that would otherwise have become payable in 2006 or
cause payments to be made in 2006.

A Participant who fails to make a new payment election in accordance with amount
subject to Code Section 409A for which a valid payment election was not made in
accordance with the Plan and the requirements of Code Section 409A will be
deemed to have made the default elections provided in Section 13.01a of the
Adoption Agreement.

If the Employer elects not to permit new payment elections in accordance with
this Section 4.6, the default elections in Section 13.01a of the Adoption
Agreement will apply to all amounts subject to Code Section 409A for which a
valid payment election was not made in accordance with the Plan and the
requirements of Code Section 409A.

 

4-4



--------------------------------------------------------------------------------

ARTICLE 5 – EMPLOYER CONTRIBUTIONS

 

5.1 Matching Contributions. If elected by the Employer in Section 5.01a of the
Adoption Agreement, the Employer will credit the Participant’s Account with a
matching contribution determined in accordance with the formula specified in
Section 5.01a of the Adoption Agreement. The matching contribution will be
credited to the Participant’s Account at the time specified in
Section 5.01a(iii) of the Adoption Agreement.

 

5.2 Other Contributions. If elected by the Employer in Section 5.01b of the
Adoption Agreement, the Employer will credit the Participant’s Account with a
contribution determined in accordance with the formula or method specified in
Section 5.01b of the Adoption Agreement. The contribution will be credited to
the Participant’s Account at the time specified in Section 5.01b(iii) of the
Adoption Agreement.

 

5-1



--------------------------------------------------------------------------------

ARTICLE 6 – ACCOUNTS AND CREDITS

 

6.1 Establishment of Account. For accounting and computational purposes only,
the Administrator will establish and maintain an Account for each Participant
which will reflect the credits made pursuant to Section 6.2 along with the
earnings, expenses, gains and losses allocated thereto, attributable to the
hypothetical investments made with the amounts in the Participant’s Account as
provided in Article 7. The Administrator will establish and maintain such other
records and accounts, as it decides in its discretion to be reasonably required
or appropriate to discharge its duties under the Plan.

 

6.2 Credits to Account. A Participant’s Account will be credited for each Plan
Year with the amount of his elective deferrals under Section 4.1 at the time the
amount subject to the deferral election would otherwise have been payable to the
Participant and the amount of Employer contributions made on his behalf under
Article 5. Such amounts will be credited to the Participant’s Account at the
times specified, respectively, in Sections 5.01a(iii) and 5.01b(iii) of the
Adoption Agreement.

 

6-1



--------------------------------------------------------------------------------

ARTICLE 7 – INVESTMENT OF CONTRIBUTIONS

 

7.1 Investment Options. The amount in a Participant’s Account shall be treated
as invested in the investment options designated for this purpose by the
Administrator and set forth in Appendix A to the Adoption Agreement.

 

7.2 Adjustment of Accounts. The amount in a Participant’s Account shall be
adjusted for hypothetical investment earnings, expenses, gains or losses in an
amount equal to the earnings, expenses, gains or losses attributable to the
investment options selected by the party designated in Section 9.01 of the
Adoption Agreement from among the investment options provided in Section 7.1. If
permitted by Section 9.01 of the Adoption Agreement, a Participant may, in
accordance with rules and procedures established by the Administrator, select
the investments from among the options provided in Section 7.1 to be used for
the purpose of calculating future hypothetical investment adjustments to the
Participant’s Account or to future credits to the Account under Section 6.2
effective as the Valuation Date coincident with or next following notice to the
Administrator. The Account of each Participant shall be adjusted as of each
Valuation Date to reflect: (a) the hypothetical earnings, expenses, gains and
losses described above; (b) amounts credited pursuant to Section 6.2; and
(c) distributions or withdrawals. In addition, the Account of each Participant
may be adjusted for its allocable share of the hypothetical costs and expenses
associated with the maintenance of the hypothetical investments provided in
Section 7.1.

 

7-1



--------------------------------------------------------------------------------

ARTICLE 8 – RIGHT TO BENEFITS

 

8.1 Vesting. A Participant, at all times, has the 100% nonforfeitable interest
in the amounts credited to his Account attributable to his elective deferrals
made in accordance with Section 4.1.

A Participant’s right to the amounts credited to his Account attributable to
Employer contributions made in accordance with Article 5 shall be determined in
accordance with the relevant schedule specified in Section 7.01 of the Adoption
Agreement

 

8.2 Death. The balance or remaining balance credited to a Participant’s vested
Account shall be paid to his Beneficiary at the time specified in Section 6.01a
of the Adoption Agreement in a single lump sum payment following the date of
death, unless additional forms of payment have been made available for this
purpose in Section 6.01b of the Adoption Agreement and the Participant has made
a valid election (or valid elections) of a form of payment in accordance with
the provisions of Article 4. If additional forms have been made available,
payment to the Beneficiary shall be made at the time specified in Section 6.01a
of the Adoption Agreement in the form elected by the Participant in accordance
with the provisions of Article 4. If multiple Beneficiaries have been
designated, each Beneficiary shall receive payment of his specified portion of
the Account at the time specified in Section 6.01a of the Adoption Agreement in
the form elected by the Participant.

A Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries in accordance with rules and
procedures established by the Administrator.

A copy of the death notice or other sufficient documentation must be filed with
and approved by the Administrator. If upon the death of the Participant there
is, in the opinion of the Administrator, no designated Beneficiary for part or
all of the Participant’s vested Account, such amount will be paid to his estate
(such estate shall be deemed to be the Beneficiary for purposes of the Plan) in
a single lump sum payment

 

8-1



--------------------------------------------------------------------------------

8.3 Disability. The balance or remaining balance credited to a Participant’s
vested Account shall be paid to the Participant at the time specified in
Section 6.01a of the Adoption Agreement in a single lump sum cash payment
following the date a Participant incurs a Disability as defined in Section 2.11,
unless additional forms of payment have been made available for this purpose in
Section 6.01b of the Adoption Agreement and the Participant has made a valid
election of a different form of payment. If additional forms have been made
available, payment shall be made at the time specified in Section 6.01a of the
Adoption Agreement and in the form elected by the Participant in accordance with
the provisions of Article 4. The Administrator, in its sole discretion, shall
determine whether a Participant has experienced a disability for purposes of
this Section 8.3.

 

8-2



--------------------------------------------------------------------------------

ARTICLE 9 – DISTRIBUTION OF BENEFITS

 

9.1 Amount of Benefits. The vested amount credited to a Participant’s Account as
determined under Articles 6, 7 and 8 shall determine and constitute the basis
for the value of benefits payable to the Participant under the Plan.

 

9.2 Method and Timing of Distributions. Except as otherwise provided in this
Article 9, distributions under the Plan shall be made in accordance with the
elections made by the Participant under Article 4. Distributions following a
payment event shall commence at the time specified in Section 6.01a of the
Adoption Agreement. If permitted by Section 6.01g of the Adoption Agreement, a
Participant may elect, at least twelve months before a scheduled distribution
event, to delay the payment date for a minimum period of sixty months from the
originally scheduled date of payment. The re-deferral election must be made in
accordance with procedures and rules established by the Administrator. The
Participant may, at the same time the date of payment is deferred, change the
form of payment but such change in the form of payment may not effect an
acceleration of payment in violation of Section 409A of the Code.

 

9.3 Unforeseeable Emergency. A Participant may request a distribution due to an
Unforeseeable Emergency if the Employer has elected to permit Unforeseeable
Emergency withdrawals under Section 8.01a of the Adoption Agreement. The request
must be in writing and must be submitted to the Administrator along with
evidence that the circumstances constitute an Unforeseeable Emergency. The
Administrator has the discretion to require whatever evidence it deems necessary
to determine whether a distribution is warranted. Whether a Participant has
incurred an Unforeseeable Emergency will be determined by the Administrator on
the basis of the relevant facts and circumstances in its sole discretion, but,
in no event, will an Unforeseeable Emergency be deemed to exist if the hardship
can be relieved: (a) through reimbursement or compensation by insurance or
otherwise, (b) by liquidation of the Participant’s assets to the extent such
liquidation would not itself cause severe financial hardship, or (c) by
cessation of deferrals under the Plan. A distribution due to an Unforeseeable
Emergency must be limited to the amount reasonably necessary to satisfy the
emergency need and may include any amounts necessary to pay any federal, state
or local income tax penalties reasonably anticipated to result from the
distribution. The distribution will be made in the form of a single lump sum
cash payment. If permitted by Section 8.01b of the Adoption Agreement, a
Participant’s deferral elections for the remainder of the Plan Year will be
cancelled upon a withdrawal due to Unforeseeable Emergency.

 

9-1



--------------------------------------------------------------------------------

9.4 Termination Before Retirement. If the Employer has elected a Separation from
Service override in accordance with Section 6.01d of the Adoption Agreement, the
following provisions apply. A Participant who experiences a Separation from
Service before Retirement for any reason other than death shall receive the
vested amount credited to his Account at the time specified in Section 6.01a of
the Adoption Agreement in a single lump sum payment following such termination
or cessation of service regardless of whether the Participant had made different
elections of time or form of payment as to the vested amounts credited to his
Account or whether the Participant was receiving installment payouts at the time
of such termination.

 

9.5 Cashouts Of Amounts Not Exceeding Stated Limit. If the vested amount
credited to the Participant’s Account does not exceed the limit established for
this purpose by the Employer in Section 6.01e of the Adoption Agreement at the
time he separates from service with the Employer for any reason, the Employer
shall distribute such amount to the Participant at the time specified in
Section 6.01a of the Adoption Agreement in a single lump sum cash payment
following such termination regardless of whether the Participant had made
different elections of time or form of payment as to the vested amount credited
to his Account or whether the Participant was receiving installments at the time
of such termination. A Participant’s Account, for purposes of this Section 9.5,
shall include any amounts described in Section 1.3.

 

9.6 Key Employees. In no event shall a distribution made to a Key Employee from
his Account occur before the date which is six months after the date of his
Separation from Service with the Employer. For purposes of this Section 9.6, a
Key Employee means an employee of an Employer any of whose stock is publicly
traded on an established securities market or otherwise who satisfies the
requirements of Section 416(i)(1)(A)(i), (ii) or (iii), of the Code, determined
without regard to Section 416(i)(5) of the Code, at any time during the
twelve-month period ending on the Identification Date. An employee who is
determined to be a Key Employee on an Identification Date shall be treated as a
Key Employee for purposes of the six-month delay in distributions set forth in
this Section 9.6 for the twelve-month period beginning on the first day of the
fourth month following the Identification Date. Whether any stock of the
Employer is traded on an established securities market or otherwise is
determined on the date a Participant experiences a Separation from Service.
Installment distributions to a Key Employee that are delayed due to the
application of the requirements of this Section 9.6 shall commence as of the
earliest date permitted by Code Section 409A.

 

9.7 Change in Control. If the Employer has elected to permit distributions upon
a Change in Control, the following provisions shall apply. A

 

9-2



--------------------------------------------------------------------------------

distribution made upon a Change in Control will be made at the time specified in
Section 6.01a of the Adoption Agreement in the form elected by the Participant
in accordance with the procedures described in Article 4. A Change in Control
will occur upon a change in the ownership of the Plan Sponsor, a change in the
effective control of the Plan Sponsor or a change in the ownership of a
substantial portion of the assets of the Plan Sponsor. The Plan Sponsor, for
this purpose, includes any corporation identified in this Section 9.7.

If a Participant continues to make deferrals in accordance with Article 4 after
he has received a distribution due to a Change in Control, the residual amount
payable to the Participant shall be paid at the time and in the form specified
in the elections he makes in accordance with Article 4 or upon his Death or
Disability as provided in Article 8.

Whether a Change in Control has occurred will be determined by the Administrator
in accordance with the rules and definitions set forth in this Section 9.7. A
distribution to the Participant will be treated as occurring upon a Change in
Control if the Plan Sponsor terminates the Plan and distributes the
Participant’s benefits within twelve months of a Change in Control as provided
in Section 10.3.

 

  a) Relevant Corporations. To constitute a Change in Control for purposes of
the Plan, the event must relate to (i) the corporation for whom the Participant
is performing services at the time of the Change in Control, (ii) the
corporation that is liable for the payment of the Participant’s benefits under
the Plan (or all corporations liable if more than one corporation is liable), or
(iii) a corporation that is a majority shareholder of a corporation identified
in (i) or (ii), or any corporation in a chain of corporations in which each
corporation is a majority corporation of another corporation in the chain,
ending in a corporation identified in (i) or (ii). A majority shareholder is
defined as a shareholder owning more than fifty percent (50%) of the total fair
market value and voting power of such corporation.

 

  b) Stock Ownership. Code Section 318(a) applies for purposes of determining
stock ownership. Stock underlying a vested option is considered owned by the
individual who owns the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option).
If, however, a vested option is exercisable for stock that is not substantially
vested (as defined by Treasury Regulation Section 1.83-3(b) and (j)) the stock
underlying the option is not treated as owned by the individual who holds the
option. Mutual and cooperative corporations are treated as having stock for
purposes of this Section 9.7.

 

9-3



--------------------------------------------------------------------------------

  c) Change in the Ownership of a Corporation. A change in the ownership of a
corporation occurs on the date that any one person or more than one person
acting as a group, acquires ownership of stock of the corporation that, together
with stock held by such person or group, constitutes more than fifty percent
(50%) of the total fair market value or total voting power of the stock of such
corporation. If any one person or more than one person acting as a proxy is
considered to own more than fifty percent (50%) of the total fair market value
or total voting power of the stock of a corporation, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the corporation (or to cause a change in the
effective control of the corporation as discussed below in Section 9.7(d)). An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which the corporation acquires its
stock in exchange for property will be treated as an acquisition of stock.
Section 9.7(c) applies only when there is a transfer of stock of a corporation
(or issuance of stock of a corporation) and stock in such corporation remains
outstanding after the transaction. For purposes of this Section 9.7(c), persons
will not be considered to be acting as a group solely because they purchase or
own stock of the same corporation at the same time or as a result of a public
offering. Persons will, however, be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the corporation.
If a person, including an entity, owns stock in both corporations that enter
into a merger, consolidation, purchase or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.

 

  d) Change in the effective control of a corporation. A change in the effective
control of a corporation occurs on the date that either (i) any one person, or
more than one person acting as a group, acquires (or has acquired during the
twelve month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the corporation possessing thirty-five
(35%) or more of the total voting power of the stock of such corporation, or
(ii) a majority of members of the corporation’s board of directors is replaced
during any twelve month period by directors whose appointment or election is not
endorsed by a majority of the members of the corporation’s board of directors
prior to the date of the appointment or election, provided that for purposes of
this paragraph (ii), the term corporation refers solely to the relevant
corporation identified in Section 9.7(a) for which no other corporation is a
majority shareholder for purposes of

 

9-4



--------------------------------------------------------------------------------

Section 9.7(a). In the absence of an event described in Section 9.7(d)(i) or
(ii), a change in the effective control of a corporation will not have occurred.
A change in effective control may also occur in any transaction in which either
of the two corporations involved in the transaction has a change in the
ownership of such corporation as described in Section 9.7(c) or a change in the
ownership of a substantial portion of the assets of such corporation as
described in Section 9.7(e). If any one person, or more than one person acting
as a group, is considered to effectively control a corporation within the
meaning of this Section 9.7(d), the acquisition of additional control of the
corporation by the same person or persons is not considered to cause a change in
the effective control of the corporation or to cause a change in the ownership
of the corporation within the meaning of Section 9.7(c). For purposes of this
Section 9.7(d), persons will or will not be considered to be acting as a group
in accordance with rules similar to those set forth in Section 9.7(c) with the
following exception. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.

 

  e) Change in the ownership of a substantial portion of a corporation’s assets.
A change in the ownership of a substantial portion of a corporation’s assets
occurs on the date that any one person, or more than one person acting as a
group (as determined in accordance with rules similar to those set forth in
Section 9.7(d)), acquires (or has acquired during the twelve month period ending
on the date of the most recent acquisition by such person or persons) assets
from the corporation that have a total gross fair market value equal to or more
than forty percent (40%) of the total gross fair market value of all of the
assets of the corporation immediately prior to such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
corporation of the value of the assets being disposed of determined without
regard to any liabilities associated with such assets. There is no Change in
Control event under this Section 9.7(e) when there is a transfer to an entity
that is controlled by the shareholders of the transferring corporation
immediately after the transfer. A transfer of assets by a corporation is not
treated as a change in ownership of such assets if the assets are transferred to
(i) a shareholder of the corporation (immediately before the asset transfer) in
exchange for or with respect to its stock, (ii) an entity, fifty percent
(50%) or more of the total value or voting power of which is owned, directly or
indirectly, by the corporation, (iii) a person, or more than one person acting
as a

 

9-5



--------------------------------------------------------------------------------

group, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the corporation, or
(iv) an entity, at least fifty (50%) of the total value or voting power of which
is owned, directly or indirectly, by a person described in Section 9.7(e)(iii).
For purposes of the foregoing, and except as otherwise provided, a person’s
status is determined immediately after the transfer of assets.

 

9.8 Permissible Delays in Payment. Distributions may be delayed beyond the date
payment would otherwise occur in accordance with the provisions of Articles 8
and 9 in any of the following circumstances. The Employer may delay payment if
it reasonably anticipates that its deduction with respect to such payment would
be limited or eliminated by the application of Section 162(m) of the Code.
Payment must be made at the earliest date at which the Employer reasonably
anticipates that the deduction of the payment amount will not be eliminated or
limited by Section 162(m) of the Code or the calendar year in which the
Participant Separates from Service. The Employer may also delay payment if it
reasonably anticipates that the payment will violate a term of a loan agreement
or other similar contract to which the Employer is a party and such violation
will cause material harm to the Employer. Payment must be made at the earliest
date on which the Employer reasonably anticipates that the making of the payment
will not cause a violation or the violation will no longer cause material harm
to the Employer. Payment cannot be delayed if the facts and circumstances
indicate that the Employer entered into the loan agreement or similar contract
not for legitimate business reasons but to avoid the restrictions on deferral
elections and subsequent deferral elections under Section 409A of the Code. The
Employer may also delay payment if it reasonably anticipates that the making of
the payment will violate Federal Securities Laws or other applicable laws
provided payment is made at the earliest date on which the Employer reasonably
anticipates that the making of the payment will not cause such violation. The
Employer also reserves the right to delay payment upon such other events and
conditions as the Secretary of the Treasury may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin.

 

9-6



--------------------------------------------------------------------------------

ARTICLE 10 – AMENDMENT AND TERMINATION

 

10.1 Amendment by Employer. The Plan Sponsor reserves the right to amend the
Plan (for itself and each Employer) through action of its Board of Directors. An
amendment must be in writing and executed by an officer authorized to take such
action. Each amendment shall be effective when approved by the Board in its
resolution. No amendment can directly or indirectly deprive any current or
former Participant or Beneficiary of all or any portion of his Account which had
accrued prior to the amendment.

 

10.2 Retroactive Amendments. An amendment made by the Plan Sponsor in accordance
with Section 10.1 may be made effective on a date prior to the first day of the
Plan Year in which it is adopted if such amendment is necessary or appropriate
to enable the Plan to satisfy the applicable requirements of the Code or ERISA
or to conform the Plan to any change in federal law or to any regulations or
ruling thereunder. Any retroactive amendment by the Plan Sponsor shall be
subject to the provisions of Section 10.1.

 

10.3 Plan Termination. If so elected by the Employer in 11.01 of the Adoption
Agreement, the Employer reserves the right to terminate the Plan and distribute
all amounts credited to all Participant Accounts within the 30 days preceding or
the twelve months following a Change in Control as determined in accordance with
the rules set forth in Section 9.7. For this purpose, the Plan will be treated
as terminated only if all substantially similar arrangements sponsored by the
Employer are terminated so that all participants under the Plan and all similar
arrangements are required to receive all amounts deferred under the terminated
arrangements within twelve months of the date of termination of the
arrangements. In addition, the Employer reserves the right to terminate the Plan
within twelve months of a corporate dissolution taxed under Section 331 of the
Code or with the approval of a bankruptcy court pursuant to United States Code
Section 503(b)(1)(A) provided that amounts deferred under the Plan are included
in the gross incomes of Participants in the latest of (1) the calendar year in
which the termination occurs, (2) the calendar year in which the amount is no
longer subject to a substantial risk of forfeiture, or (3) the first calendar
year in which payment is administratively practicable. The Employer retains the
discretion to terminate the Plan if (1) all arrangements sponsored by the
Employer that would be aggregated with any terminated arrangement under Prop.
Reg. Section 1.409A-1(c) are terminated, (2) no payments other than payments
that would be payable under the terms of the arrangements if the termination had
not occurred are made within twelve months of the termination of the
arrangements, (3) all payments are made within twenty-four months of the
termination of the arrangements, (4) the Employer does not adopt a new
arrangement that would be aggregated with any terminated arrangement under Prop.
Reg.

 

10-1



--------------------------------------------------------------------------------

Section 1.409A-1(c) at any time within the five year period following the date
of termination of the arrangement. The Employer also reserves the right to
terminate the Plan under such conditions and events as may be prescribed by the
Secretary of the Treasury in generally applicable guidance published in the
Internal Revenue Bulletin.

 

10.4 Distribution Upon Termination of the Plan. Except as provided in
Section 10.3, the Plan may not be terminated before the date on which all
amounts credited to all Participant Accounts have been distributed in accordance
with Articles 8 and 9.

 

10-2



--------------------------------------------------------------------------------

ARTICLE 11 – THE TRUST

 

11.1 Establishment of Trust. The Plan Sponsor may but is not required to
establish a trust to hold amounts which the Plan Sponsor may contribute from
time to time to correspond to some or all amounts credited to Participants under
Section 6.2. If the Plan Sponsor elects to establish a trust in accordance with
Section 10.01 of the Adoption Agreement, the provisions of Sections 11.2 and
11.3 shall become operative.

 

11.2 Grantor Trust. Any trust established by the Plan Sponsor shall be between
the Plan Sponsor and a trustee pursuant to a separate written agreement under
which assets are held, administered and managed, subject to the claims of the
Plan Sponsor’s creditors in the event of the Plan Sponsor’s insolvency, until
paid to the Participant and/or his Beneficiaries specified in the Plan. The
trust is intended to be treated as a grantor trust under the Code, and the
establishment of the trust shall not cause the Participant to realize current
income on amounts contributed thereto. The Plan Sponsor must notify the trustee
in the event of a lawsuit, bankruptcy or insolvency.

 

11.3 Investment of Trust Funds. Any amounts contributed to the trust by the Plan
Sponsor shall be invested by the trustee in accordance with the provisions of
the trust and the instructions of the Administrator. Trust investments need not
reflect the hypothetical investments selected by Participants under Section 7.1
for the purpose of adjusting Accounts and the earnings or investment results of
the trust shall not affect the hypothetical investment adjustments to
Participant Accounts under the Plan.

 

11-1



--------------------------------------------------------------------------------

ARTICLE 12 – PLAN ADMINISTRATION

 

12.1 Powers and Responsibilities of the Administrator. The Administrator has the
full power and the full responsibility to administer the Plan in all of its
details, subject, however, to the applicable requirements of ERISA. The
Administrator’s powers and responsibilities include, but are not limited to, the
following:

 

  (a) To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;

 

  (b) To interpret the Plan, its interpretation thereof in good faith to be
final and conclusive on all persons claiming benefits under the Plan;

 

  (c) To decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;

 

  (d) To administer the claims and review procedures specified in Section 12.2;

 

  (e) To compute the amount of benefits which will be payable to any
Participant, former Participant or Beneficiary in accordance with the provisions
of the Plan;

 

  (f) To determine the person or persons to whom such benefits will be paid;

 

  (g) To authorize the payment of benefits;

 

  (h) To comply with the reporting and disclosure requirements of Part 1 of
Subtitle B of Title I of ERISA;

 

  (i) To appoint such agents, counsel, accountants, and consultants as may be
required to assist in administering the Plan;

 

  (j) By written instrument, to allocate and delegate its responsibilities,
including the formation of an Administrative Committee to administer the Plan.

 

12-1



--------------------------------------------------------------------------------

12.2 Claims and Review Procedures.

 

  (a) Claims Procedure. If any person believes he is being denied any rights or
benefits under the Plan, such person may file a claim in writing with the
Administrator. If any such claim is wholly or partially denied, the
Administrator will notify such person of its decision in writing. Such
notification will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the person wishes to submit a
request for review. Such notification will be given within 90 days after the
claim is received by the Administrator (or within 180 days, if special
circumstances require an extension of time for processing the claim, and if
written notice of such extension and circumstances is given to such person
within the initial 90-day period). If such notification is not given within such
period, the claim will be considered denied as of the last day of such period
and such person may request a review of his claim.

 

  (b) Review Procedure. Within 60 days after the date on which a person receives
a written notification of denial of claim (or, if written notification is not
provided, within 60 days of the date denial is considered to have occurred),
such person (or his duly authorized representative) may (i) file a written
request with the Administrator for a review of his denied claim and of pertinent
documents and (ii) submit written issues and comments to the Administrator. The
Administrator will notify such person of its decision in writing. Such
notification will be written in a manner calculated to be understood by such
person and will contain specific reasons for the decision as well as specific
references to pertinent Plan provisions. The decision on review will be made
within 60 days after the request for review is received by the Administrator (or
within 120 days, if special circumstances require an extension of time for
processing the request, such as an election by the Administrator to hold a
hearing, and if written notice of such extension and circumstances is given to
such person within the initial 60-day period). If the decision on review is not
made within such period, the claim will be considered denied.

 

12-2



--------------------------------------------------------------------------------

12.3 Plan Administrative Costs. All reasonable costs and expenses (including
legal, accounting, and employee communication fees) incurred by the
Administrator in administering the Plan shall be paid by the Employer.

 

12-3



--------------------------------------------------------------------------------

ARTICLE 13 – MISCELLANEOUS

 

13.1 Unsecured General Creditor of the Employer. Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Employer. For
purposes of the payment of benefits under the Plan, any and all of the
Employer’s assets shall be, and shall remain, the general, unpledged,
unrestricted assets of the Employer. Each Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.

 

13.2 Employer’s Liability. Each Employer’s liability for the payment of benefits
under the Plan shall be defined only by the Plan and by the deferral agreements
entered into between a Participant and the Employer. An Employer shall have no
obligation or liability to a Participant under the Plan except as provided by
the Plan and a deferral agreement or agreements. An Employer shall have no
liability to Participants employed by other Employers.

 

13.3 Limitation of Rights. Neither the establishment of the Plan, nor any
amendment thereof, nor the creation of any fund or account, nor the payment of
any benefits, will be construed as giving to the Participant or any other person
any legal or equitable right against the Employer or Administrator, except as
provided herein; and in no event will the terms of employment or service of the
Participant be modified or in any way affected hereby.

 

13.4 Anti-Assignment. None of the benefits or rights of a Participant or any
Beneficiary of a Participant shall be subject to the claim of any creditor. In
particular, to the fullest extent permitted by law, all such benefits and rights
shall be free from attachment, garnishment, or any other legal or equitable
process available to any creditor of the Participant and his or her Beneficiary.
Neither the Participant nor his or her Beneficiary shall have the right to
alienate, anticipate, commute, pledge, encumber, or assign any of the payments
which he or she may expect to receive, contingently or otherwise, under the
Plan, except the right to designate a Beneficiary to receive death benefits
provided hereunder.

 

13.5 Facility of Payment. If the Administrator determines, on the basis of
medical reports or other evidence satisfactory to the Administrator, that the
recipient of any benefit payments under the Plan is incapable of handling his
affairs by reason of minority, illness, infirmity or other incapacity, the
Administrator may direct the Employer to disburse such payments to a person or
institution designated by a court which has jurisdiction over such recipient or
a person or institution otherwise having the legal authority under State law for
the care and control of such recipient. The receipt by such person or
institution of any such payments therefore, and any such payment to the extent
thereof, shall discharge the liability of the Employer for the payment of
benefits hereunder to such recipient.

 

13-1



--------------------------------------------------------------------------------

13.6 Notices. Any notice or other communication in connection with the Plan
shall be deemed delivered in writing if addressed as provided below and if
either actually delivered at said address or, in the case or a letter, 5
business days shall have elapsed after the same shall have been deposited in the
United States mails, first-class postage prepaid and registered or certified:

 

  (a) If it is sent to the Employer or Administrator, it will be at the address
specified by the Employer; or

 

  (b) In each case at such address as the addressee shall have specified by
written notice delivered in accordance with the foregoing to the addressor’s
then effective notice address.

 

13.7 Tax Withholding. The Employer shall have the right to deduct from all
payments or deferrals made under the Plan any tax required by law to be
withheld. If the Employer concludes that tax is owing with respect to any
deferral or payment hereunder, the Employer shall withhold such amounts from any
payments due the Participant, as permitted by law, or otherwise make appropriate
arrangements with the Participant or his Beneficiary for satisfaction of such
obligation. Tax, for purposes of this Section 13.7 means any federal, state,
local or any other governmental income tax, employment or payroll tax, excise
tax, or any other tax or assessment owing with respect to amounts deferred, any
earnings thereon, and any payments made to Participants under the Plan.

 

13.8 Indemnification. Each Employer shall indemnify and hold harmless each
employee, officer, or director of an Employer to whom is delegated duties,
responsibilities, and authority with respect to the Plan against all claims,
liabilities, fines and penalties, and all expenses reasonably incurred by or
imposed upon him (including but not limited to reasonable attorney fees) which
arise as a result of his actions or failure to act in connection with the
operation and administration of the Plan to the extent lawfully allowable and to
the extent that such claim, liability, fine, penalty, or expense is not paid for
by liability insurance purchased or paid for by an Employer. Notwithstanding the
foregoing, an Employer shall not indemnify any person for any such amount
incurred through any settlement or compromise of any action unless the Employer
consents in writing to such settlement or compromise.

 

13.9 Permitted Acceleration of Payment. The Plan may permit acceleration of the
time or schedule of any payment or amount scheduled to be paid pursuant to a
payment under the Plan as provided in Section 10.3 and this Section 13.9. The
Plan may permit acceleration of payment (1) to an individual other than the
Participant as may be necessary to fulfill a domestic relations order within the
meaning of Section 414(p)(1)(B) of the Code, (2) to

 

13-2



--------------------------------------------------------------------------------

comply with a certificate of divestiture as defined in Section 1043(b)(2) of the
Code, (3) to pay the Federal Insurance Contributions Act (FICA) tax imposed
under Sections 3101, 3121(a) and 3121(v)(2) of the Code on compensation deferred
under the Plan, (4) to pay the income tax under Section 3401 of the Code or the
corresponding withholding provisions of the applicable state, local or foreign
tax laws as a result of the payment of any FICA tax described in (3) and to pay
the additional income tax at source on wages attributable to the pyramiding
Section 3401 of the Code, wages and taxes, and (5) to pay the amount required to
be included in gross income as a result of the failure of the Plan to comply
with the requirements of Section 409A of the Code. The total payment under
(3) or (4) shall, in no event, exceed the aggregate of the FICA tax and the
income tax withholding related to such FICA tax. The total payment under
(5) shall, in no event, exceed the amount required to be included in income as a
result of the failure to comply with requirements of Section 409A of the Code.

 

13.10 Governing Law. The Plan will be construed, administered and enforced
according to ERISA, and to the extent not preempted thereby, the laws of the
State specified by the Employer in Section 12.01 of the Adoption Agreement.

 

13-3